Citation Nr: 0209010	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  92-05 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for syringohydromelia/syrinx with thoracic muscle strain with 
low back pain.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from March 1967 to December 
1973 and from February 1975 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  The claims folder was ultimately 
transferred to the RO in Waco, Texas, from which the claim is 
currently managed. 

The Board issued a decision on this matter in March 1997, 
confirming a 30 percent disability rating.  The veteran 
appealed that decision to the U.S. Court of Veterans Appeals 
(now known as the U.S. Court of Appeals for Veterans Claims) 
(Court).  Pursuant to a joint motion from the parties, the 
Court's April 1998 vacated the Board decision and remanded 
the matter to the Board to address considerations raised in 
the motion.  

The Board's September 1998 decision again confirmed a 30 
percent schedular disability rating.  However, it remanded 
the matter for the RO to address a potential extra-schedular 
disability evaluation.  The veteran appealed the decision 
portion to the Court.  Again pursuant to a joint motion, a 
March 1999 Court order vacated the September 1998 Board 
decision with respect to the schedular disability evaluation 
and remanded the matter to the Board.  

In September 1999, the Board remanded the entire matter to 
the RO for readjudication of the claim on a schedular and 
extra-schedular basis, as well as adjudication of the 
veteran's claim for a total disability rating based on 
individual unemployability (TDIU).  In a July 2000 rating 
action, the RO awarded a 40 percent rating for the back 
disability effective from December 8, 1989.  It also awarded 
TDIU.  The veteran continues to disagree with the evaluation 
assigned for the back disability.  The matter is now before 
the Board for final appellate review.    


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The disability picture from the service-connected back 
disability includes subjective complaints of severe, 
debilitating low back pain, some leg and foot numbness, and 
some leg weakness; physical findings of tenderness in the low 
thoracic and upper lumbar spines, markedly limited or absent 
ability to hyperextend at the lumbar spine, and some lower 
extremity decreased sensation and strength; and magnetic 
resonance imaging evidence of syringohydromelia/syrinx at the 
thoracic spine and absent tibial and sural nerve response on 
testing. 


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for 
syringohydromelia/syrinx with thoracic muscle strain with low 
back pain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5293, 4.124a, 
Diagnostic Code 8024 (2001).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  Although it 
has not supplied the veteran with a formal advisory 
concerning the VCAA notice provisions, by was of rating 
decisions beginning in January 1990, the January 1991 
statement of the case, and supplemental statements of the 
case dated through September 2001, the RO provided the 
veteran and his representative with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  There is no allegation from the 
veteran or his representative, or indication from the record, 
that sufficient notice has not been provided.  With respect 
to the duty to assist, the claims folder contains relevant VA 
treatment records, medical examinations with opinions, 
records from the Social Security administration, and records 
related to the veteran's employment.  The veteran submitted, 
or the RO obtained, all relevant private medical records.  
The Board is satisfied that the record is sufficiently 
complete for rating purposes and that the duty to assist has 
been met.  Finally, the veteran has had ample opportunity to 
present evidence and argument in support of his appeal.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the prior remands.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (means of listing diagnostic 
code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's back disability is currently evaluated by 
analogy to 38 C.F.R. 
§ 4.124a, Diagnostic Code (Code) 8024, syringomyelia, and 
38 C.F.R. § 4.71a, Code 5293, intervertebral disc syndrome.  
Under Code 8024, the minimum rating is 30 percent.  Higher 
ratings are assigned by analogy to other Codes.  Under Code 
5293, a 40 percent rating is warranted when disability from 
intervertebral disc syndrome is severe, characterized by 
recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is in order when disability is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

The Board notes that, in January 2002 correspondence, the 
veteran's representative agreed that the disability was most 
appropriately rated by analogy to Code 5293, as done by the 
RO.  The Board agrees that the criteria set forth in Code 
5293 most closely reflect the symptomatology demonstrated in 
the evidence of record.  Therefore, the Board will evaluate 
the disability under Code 5293.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld 
so long as it is supported by explanation and evidence). 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  VA 
has determined that intervertebral disc syndrome involves 
loss of range of motion.  Therefore, 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
Code 5293, even if the disability is already assigned the 
maximum rating available for limitation of motion under 
another diagnostic code.  VAOPGCPREC 36-97.  See 38 C.F.R. § 
4.71a, Code 5292 (maximum schedular evaluation for limitation 
of motion of the lumbar spine is 40 percent).  

In this case, the Board finds that the disability picture 
more closely approximates the criteria for a 60 percent 
rating under Code 5293.  38 C.F.R. § 4.7.  The record 
includes a September 1992 report of magnetic resonance 
imaging that shows syringohydromyelia/syrinx in the thoracic 
spine.  Somatosensory evoked potential testing in July 1993 
reflects absent tibial and sural nerve responses.  In 
addition, physical examination reveals tenderness in the low 
thoracic and upper lumbar spines, markedly limited or absent 
ability to hyperextend at the lumbar spine, and some findings 
of lower extremity decreased sensation and strength.  
Subjectively, the veteran primarily complains of severe, 
debilitating low back pain, some leg and foot numbness, and 
some leg weakness.  The complaints of severe back pain have 
remained constant for many years.  The Board observes that 
the maximum rating under Code 5293 requires pronounced 
disability with persistent symptoms compatible with the 
neurologic manifestations listed.  Upon review of the record, 
the Board finds that manifestations of the veteran's 
disability are persistent and generally compatible with the 
disability criteria for a 60 percent rating. Id.  
Accordingly, resolving doubt in the veteran's favor, the 
Board finds that the evidence supports a 60 percent rating 
for syringohydromelia/syrinx with thoracic muscle strain with 
low back pain.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment.  VAOPGCPREC 6-96.  The 
Board acknowledges that the record shows that the service-
connected back disability significantly impacted the 
veteran's ability to work as a physician's assistant.  
However, it is emphasized that the 60 percent disability 
rating awarded above already contemplates the average 
impairment of earning capacity resulting from the disability.  
38 C.F.R. § 4.1.  The record does not suggest other unusual 
circumstances such that the veteran is not adequately 
compensated by the regular rating schedule.  Moreover, the 
August 1994 Social Security Administration decision found the 
veteran disabled by virtue of his psychiatric disabilities, 
as well as the back disorder.  Thus, it is not clear that the 
veteran is unable to work solely because of the back 
disorder.  Accordingly, consideration of an extra-schedular 
rating is not warranted.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 60 percent disability rating for 
syringohydromelia/syrinx with thoracic muscle strain with low 
back pain is granted.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

